The opinion of the Court was delivered by
Mr. Justice Nott.
*338There does not appear to be any reasonable ground for a new trial in this case. It presented ° * * a single question of fact, which was proper for consideration of the Jury, and the Court will not set aside a verdict unless there appears a great preponderance of evidence against it. In this instance that does not appear to be the case. The motion must therefore be refused.
Grimk'e, Bay, Colcock, Gantt, Johnson, and Cheves, J. concurred.